Citation Nr: 0925047	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a low back disability.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1957 to June 1959.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision by the Roanoke, Virginia Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 2006, a Travel 
Board hearing was held before the undersigned.  A transcript 
of that hearing is associated with the claims file.  In 
December 2006 this matter was remanded for further 
development.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


REMAND

The Veteran contends his current back disability (which 
includes lumbosacral disc disease) resulted from a March 1958 
incident in service when he sustained a back injury when his 
vehicle malfunctioned.  The Veteran's service treatment 
records are unavailable, and apparently were destroyed by a 
1973 fire at the National Personnel Records Center in St. 
Louis.  Consequently, VA has a heightened duty to assist in 
this case.

When the case was previously before the Board, it was noted 
that there may be outstanding pertinent records.  The Board's 
remand stipulated that the Veteran was to identify all 
providers of treatment or evaluation he received for low back 
disability from 1960 to the present, and to provide releases 
for records of any private evaluation or treatment he 
received during such time; the RO was to secure copies of the 
complete records from all sources identified, to specifically 
include the records considered in the determination on the 
Veteran's claim for disability benefits by the United Mine 
Workers.  In conjunction with this request the Veteran was to 
be specifically advised of the provisions of 38 C.F.R. 
§ 3.158(a) (which provides that where evidence requested in 
connection with an original claim or claim for increase is 
not furnished within one year after the date of the request, 
the claim will be considered abandoned, and that after the 
expiration of one year, further action will not be taken 
unless a new claim is received).  

Some records sought were secured; others were unavailable 
because the providers could not be located or records sought 
were destroyed (Social Security Administration records, 
e.g.).  However, regarding the specific request for United 
Mine Workers records, a November 2007 letter solicited from 
the Veteran a release form for the records.  He did not 
respond.  As he was not advised of the consequences of such 
failure to respond, his claim may not be processed under 
38 C.F.R. § 3.158 at this time.  Consequently, the Veteran 
must be provided notice of 38 C.F.R. § 3.158(a).  

Furthermore, under the heightened duty to assist the RO 
sought a medical opinion regarding the etiology of the 
Veteran's low back disability.  In essence, the examiner 
opined that because of the non-availability of service and 
interim treatment records he could not provide an opinion 
without resort to speculation.  While the examining physician 
indicated that the Veteran's claims file was thoroughly 
reviewed, it appears that some pertinent evidence was 
overlooked by the examiner.  Specifically, the examiner noted 
that records from surgery at Duke University "got lost".  
On review of the record, the Board found that it includes 
1982 records from Duke University Medical Center, including 
an admission summary (with history of a postservice 
occupational injury, and no history of service injury), as 
well as the operative report.  Because the opinion is based 
on an incomplete record, it is lacking in probative value.  
(Notably, given the information available from Duke 
University Medical Center the United Mine Workers records 
sought become more critical.) 

Notably, a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to provide 
and further identifying information 
necessary and to provide releases for the 
complete records pertaining to his claim 
for disability benefits from the United 
Mine Workers, to include an 
accident/incident report, copies of all 
medical records considered, and copies of 
the determination made (and any 
explanation given).  In conjunction with 
this request he must be reminded of the 
provisions of 38 C.F.R. § 3.158(a).  The 
RO should obtain the records requested, 
and associate them with the claims file.  
If the records sought are not received 
pursuant to the RO's request after the 
Veteran provides releases, he must be so 
advised, and advised further that 
ultimately it is his responsibility to 
ensure that the records are received.  If 
the records are unavailable, the reason 
should be noted for the record.  

2.  If the Veteran complies with the 
development sought above (and processing 
under 38 C.F.R. § 3.158(a) is not 
indicated), the RO should arrange for the 
Veteran to be examined by an orthopedist 
to determine the likely etiology of his 
current low back disability.  Based on a 
review of the complete record (to include 
this remand), the examining physician 
should state the diagnosis(es) for the 
Veteran's low back disability and opine 
whether it is, at least as likely as not 
(i.e., a 50 percent or better probability) 
that such is/are related to the injury he 
describes occurred in service (rather than 
due to intervening postservice factors (to 
include occupational injury).  The 
examiner must explain the rationale for 
all opinions given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

